Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T250/A) Offering Period: September 3, 2013  September 29, 2013 4 Year Accelerated Barrier Notes Linked to the EURO STOXX 50 ® Index Product Summary  4 Year Accelerated Barrier Notes linked to the performance of the EURO STOXX 50 ® Index.  If the Final Level is equal to or greater than the Initial Level, the investor will be entitled to receive leveraged participation in the appreciation of the Underlying.  If the Final Level is less than the Initial Level and a Knock-In Event does not occur, the investor will be entitled to receive the principal amount at maturity.  If the Final Level is less than the Initial Level and a Knock-In Event occurs, the investor will be entitled to receive a payment at maturity based on the depreciation of the Underlying.  Any payment on the securities is subject to our ability to pay our obligations as they become due.  Credit Suisse currently estimates that the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities. Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches Trade Date: Expected to be September 30, 2013 Settlement Date: Expected to be October 3, 2013 Underlying: The EURO STOXX 50 ® Index Upside Participation Rate: Expected to be between [160.00-165.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then [(Final Level – Initial Level)/Initial Level] * Upside Participation Rate, or (b) the Final Level is less than the Initial Level and (i) a Knock-In Event occurs, then: [(Final Level – Initial Level)/Initial Level]; or (ii) a Knock-In Event does not occur, then: zero. Knock-In Level: Approximately 70% of the Initial Level (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the Final Level is equal to or less than the Knock-In Level. Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: September 28, 2017 Maturity Date: October 3, 2017 CUSIP: 22547QAP1 Benefits  If the Final Level appreciates from the Initial Level offers uncapped leveraged participation in the appreciation of the Underlying.  Reduced downside risk due to a 30% contingent buffer. Hypothetical Returns at Maturity Percentage Redemption Amount Change from Underlying per $1,000 Principal Initial Level Return (1) Amount (1)(2) to Final Level 50% 81.25% $1,812.50 40% 65.00% $1,650.00 30% 48.75% $1,487.50 20% 32.50% $1,325.00 10% 16.25% $1,162.50 0% 0% $1,000 -10% 0% $1,000 -20% 0% $1,000 -30% -30% $700 -40% -40% $600 -50% -50% $500 Assumes an Upside Participation Rate of 162.50% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks  Investment may result in a loss of up to 100% of principal.  The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse.  The securities do not pay interest.  The return on the securities is affected by the Final Level and the occurrence of a Knock-In Event.  If a Knock-In Event occurs, the Underlying Return will be negative and the investor will receive less than the principal amount at maturity and may receive nothing. (See Additional Risk Considerations on the next page.) Product Profile Horizon (years) 4 Year Principal Repayment Principal at Risk Investment Objective Appreciation Market
